Citation Nr: 1714394	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent for degenerative joint disease (DJD) of the thoracolumbar (lumbar) spine, L4-5, L5-S1, prior to November 12, 2015, and to a disability rating greater than 40 percent from November 12, 2015, forward.

2. Entitlement to a disability rating greater than 20 percent for left leg radiculopathy, sciatic nerve, prior to January 20, 2016, and to a disability rating greater than 40 percent from January 20, 2016, forward.

3. Entitlement to a disability rating greater than 10 percent for right leg radiculopathy, sciatic nerve, prior to January 20, 2016, and to a disability rating greater than 40 percent from January 20, 2016, forward.

4. Entitlement to a disability rating greater than 20 percent for left leg radiculopathy, anterior crural nerve.

5. Entitlement to a disability rating greater than 20 percent for right leg radiculopathy, anterior crural nerve.

6. Entitlement to a compensable disability rating for right leg radiculopathy, obturator nerve.

7. Entitlement to a compensable disability rating for left leg radiculopathy, obturator nerve.

8. Entitlement to a compensable disability rating for right leg radiculopathy, external cutaneous nerve.

9. Entitlement to a compensable disability rating for left leg radiculopathy, external cutaneous nerve.

10. Entitlement to a compensable disability rating for right leg radiculopathy, ilio-inguinal nerve.

11. Entitlement to a compensable disability rating for left leg radiculopathy, ilio-inguinal nerve.

12. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to August 3, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to March 1973 and from February 1977 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2008, the RO denied entitlement to a TDIU and awarded service connection for left leg radiculopathy and assigned an initial 20 percent rating under Diagnostic Code 8520 (sciatic nerve), effective from effective July 10, 2006.  In both January and April 2008, the RO continued the 10 percent disability evaluation for the Veteran's lumbar spine disability.  Jurisdiction of the matter has since been transferred to the RO in Montgomery, Alabama.

In November 2013, the RO increased the rating for the Veteran's lumbar spine disability to 20 percent disabling, effective July 10, 2006. 

In a January 2016 rating decision, the RO increased the Veteran's evaluation for his lumbar spine disability to 40 percent disabling, effective November 12, 2015; increased the rating for left leg radiculopathy, sciatic nerve, to 40 percent, effective January 20, 2016; assigned a separate 20 percent rating for left leg radiculopathy, anterior crural nerve, effective January 20, 2016; assigned a separate 20 percent rating for right leg radiculopathy, anterior crural nerve, effective January 20, 2016; assigned a separate 10 percent rating for right leg radiculopathy, sciatic nerve, effective November 12, 2015; and awarded a TDIU, effective August 3, 2015.  The RO also assigned separate noncompensable (0 percent) ratings, all effective from January 20, 2016, for right leg radiculopathy, obturator nerve; left leg radiculopathy, obturator nerve; right leg radiculopathy, external cutaneous nerve; left leg radiculopathy, external cutaneous nerve; right leg radiculopathy, ilio-inguinal nerve; and left leg radiculopathy, ilio-inguinal nerve.

In addition, the Board remanded this appeal in June 2013 and September 2016 for additional development.  Shortly thereafter, in October 2016, the Appeals Management Center increased the rating from 10 percent to 40 percent for the right leg radiculopathy, sciatic nerve, with an effective date of January 20, 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided a VA examination in connection with his service-connected DJD of the lumbar spine in December 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the September 2015 VA examination, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the December 2015 VA examination report indicates that joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was not conducted nor an explanation given why such was not completed.  Accordingly, another VA examination is warranted.

In addition, the remaining claims for increased ratings for radiculopathy of the lower extremities and TDIU are inextricably intertwined with the claim for an increased rating for DJD of the lumbar spine and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain the Veteran's VA treatment records, dated from October 2016 forward.

2. After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected DJD of the lumbar spine.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's back disability.  Range of motion testing of the lumbar spine in the following areas is required: active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Next, ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner for corrective action.

4. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




